DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/19/2022 has been entered.
                                                         Status of claims
Claims 1, 3, 4, 8, 9, 24 and 25 as amended on 1/19/2022 and new claims 29 and 30 as filed on 1/19/2022 are pending and under examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claims 1, 3, 4, 6, 8, 9, 24 and 25 as amended and new claims 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0156104 . 
The cited US 2010/0156104 (Bottinilli) discloses a method for utilizing a gas comprising CO and/or CO2 and converting the gas into electricity and organic substances (see entire document including abstract and figure 5), wherein the method comprise steps:
A) providing a gas stream comprising CO and/or CO2 (see abstract, see par. 0007, par. 0050-0052; table 2; figure 5). 
B) converting at least a part of the gas stream into electrical energy (par. 0057 and figure 5),
C) converting at least a part of the gas stream to at least one organic substance in a biotechnological fermentation process (par. 0059-0060), and
D) optionally repeating method steps b) and c);
wherein the fermentation process (see par. 0059) of the step C) is fermenting at least a part of gas stream (gas 44 on figure 5) with acetogenic bacteria including Clostridium (bacteria that produce acetic acid 260 on figure 5 from syngas 44). 
Although the cited US 2010/0156104 (Bottinelli) does not explicitly describe the use of a specific bacterial species Clostridium ljungdahlii or Clostridium autoethanogenum, it clearly teaches the use of bacteria belonging to the genus of Clostridium for fermenting gas comprising CO and/or CO2 to organic substances comprising ethanol and acetic acid (see par. 0059-0060 and fermentation reactions Rx3, Rx4, Rx5 and RX6 demonstrating conversion of gas CO and/or CO2 into ethanol and acetic acid). In the cited method the acetogenic bacteria Clostridium is considered Clostridium (par. 0059-0060, figure 5). 
Thus, the cited process comprise the same active steps as required by claimed method (claim 1). 
Further, as applied to claims 1, 29 and 30: Although the cited US 2010/0156104 (Bottinelli) does not explicitly describe the use of specific bacterial species Clostridium ljungdahlii or Clostridium autoethanogenum, it clearly teaches to use bacteria belonging to the genus of Clostridium. It is well known in the art that Wood-Ljungdahl metabolic pathway or WL pathway is employed by anaerobic organisms, most of which are Clostridium including species of Clostridium ljungdahlii or Clostridium autoethanogenum. For example: see US 8,039,239 (Reeves) at col. 4, lines 34-37).  
Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to modify method of US 2010/0156104 (Bottinelli) by utilizing a specific bacterial species of Clostridium ljungdahlii or Clostridium autoethanogenum, with a reasonable expectation of success in utilizing gas comprising CO and CO2 and producing organic substances because the cited US 2010/0156104 (Bottinelli) clearly teaches to use bacteria belonging to the bacterial genus of Clostridium for converting of syngas into organic substances including alcohol and acetic acid and Clostridium including species of Clostridium ljungdahlii or Clostridium autoethanogenum, are well known and have been used for converting of syngas into organic substances including acetic acid via WL pathway as evidenced by the cited US 8,039,239 (Reeves). One of skilled in the art would clearly recognize that Clostridium ljungdahlii is a suitable bacteria in the process of US 2010/0156104 (Bottinilli) because Bottinelli explicitly teaches the use of bacteria from the genus Clostridium that are capable for converting of syngas into organic substances including acetic acid. Thus, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary.
	The claimed subject matter fails to patentably distinguish over the state art as represented be the cited references. Therefore, the claims are properly rejected under 35 USC § 103.
Further, as applied to the claim 1 wherein clause A, drawn to the use of a gas stream comprising “a blast furnace gas from a blast furnace in steel making”, it is noted that the cited US 2010/0156104 (Bottinelli) clearly teaches the use of a gas stream comprising identical components including “CO and/or CO2” (see table 2, for example) as required and recited for the claimed method. Although the cited US 2010/0156104 (Bottinilli) does not explicitly recite a source of gas as being a blast furnace gas from steel making industry, it is well known that a blast furnace gas composition from steel making industry includes identical components including CO and/or CO2 as it is used in the cited method of US 2010/0156104 (Bottinelli) and as it is required for the claimed method. (For composition of a blast furnace gas see table 5, page 11731 of the reference by Chen). Thus, the choice of a particular source of a gas stream substrate for a particular 
	Thus, the claimed subject matter fails to patentably distinguish over the state art as represented be the cited references. Therefore, the claims are properly rejected under 35 USC § 103.
Further, With respect to claims 3 and 4: The cited process US 2010/0156104 (Bottinelli) is continuous process and, thus, steps of converting gas are practiced sequentially and/or repeated within the broadest meaning of the claims 3 and 4. 
With respect to claim 8: in the cited process of US 2010/0156104 (Bottinilli) a generation of the electrical energy is performed by means of a gas turbine process and/or a steam turbine process (par. 0057, line 13) as encompassed by claim 8. 
With respect to claim 9: In the cited of US 2010/0156104 (Bottinelli)  the fermentation employs acetogenic bacteria including Clostridium for production of organic alcohols and acids including acetic acid and butyric acids (par. 0059-0060); and butyric acid (C4) has more “at least 3 carbon atoms”, meaning more than 3, as encompassed by claim 9.

Thus, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary.
	The claimed subject matter fails to patentably distinguish over the state art as represented be the cited references. Therefore, the claims are properly rejected under 35 USC § 103.
Response to Arguments
Applicant's arguments and contents of Declaration by Thomas Haas filed on 1/19/2022 have been fully considered but they are not persuasive.
With regard to claim rejected under 35 U.S.C. 103 Applicant argues (response page 6) that acetogenic bacteria Clostridium ljungdahlii or Clostridium autoethanogenum achieves unexpectedly superior results compared to Moorella thermoacetica used in the Bottinelli (cited US 2010/0156104) as supported by experimental results of the Declaration by Thomas Haas.
This argument is not found persuasive for several reasons with regard to the claimed method.
First, Bottinelli (cited US 2010/0156104) does not describe using representatives of Moorella or Moorella thermoacetica as argued for unexpected results.  
Clostridium (bacteria that produce acetic acid 260 on figure 5 from syngas 44), wherein the syngas is generated from a furnace (TRF or thermal reduction gasification, par. 0026) as required by the claimed method; and wherein the other part of gas stream is used for generation electricity as required by the claimed method. 
Applicant might argue that it would not be obvious for one of skill in the art to select Clostridium ljungdahlii or Clostridium autoethanogenum as acetogenic bacteria over any other acetogenic bacteria including Moorella. Yet, the cited Bottinelli (US 2010/0156104) clearly teaches using representatives of Clostridium but not Moorella.
Thus, it is unclear why performance of Clostridium over performance of Moorella is argued for unexpected results. 
 Secondly, the argument fails to point out what is a nature of “unexpected” results. It is unclear in what aspect as related to the claimed method performance of some acetogenic bacteria would be an unexpected or unobvious choice over the others. In view of Declaration contents and specification disclosure (examples 2 and 3) fermentation involves the use of a pure gas mixture with 67% hydrogen and 33% carbon dioxide as a carbon source. This gas mixture is not a gas stream from a blast furnace as required by the claimed method. The furnace gas is a crude mixture comprising nitrogen, carbon monoxide, carbon dioxide and minor amounts of hydrogen (table 5 of the cited reference by Chen). Thus, it is unclear how performance on a special gas mixture relates or would be related to the performance on a furnace gas of 
Third, with respect to contents of Declaration it is noted that performance is evaluated by increase in optical density (tables A and B). The claimed method requires production of organic substances but not increase in biomass when grown on syngas. Moreover, experiments with performance of Moorella starts with optical density (cell density) considerably lower than optical density (cell density) of Clostridium (see table A, page 4 of Declaration). Thus, the differences in biomass and/or grow might be results of different starting cell concentrations of bacteria rather than based on selection from various representatives of bacterial species. 
Declaration states (page 3, second line from the bottom) that Moorella strain “did not really grow under these conditions”. But it remains unclear what are “these conditions” as intended for the claimed method and how “these conditions” are reflected in the claimed method which requires production organic substances and electricity generation from same crude furnace gas (claim 1) including using apparatus providing for gas stream (claim 24). 
It is well known that the evidence necessary to overcome a prima facie case of obviousness must not only be clear and convincing, but must also be commensurate in scope with the claimed subject matter.  
No claims area allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA AFREMOVA whose telephone number is (571)272-0914.  The examiner can normally be reached on Monday-Friday: 8.30am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Vera Afremova
February 24, 2022
/VERA AFREMOVA/           Primary Examiner, Art Unit 1653